Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,222,792 (Kai).
With respect to claims 21 and 29,  Kai shows a cabinet structure, comprising: a wrapper (321, 322, 323, 324, Fig.20) defining an opening; a liner (330) positioned inside the opening of the wrapper and defining a temperature- controlled compartment, wherein an insulation cavity (at 310, Fig.22) is defined between the wrapper and the liner; a trim breaker (312 and 329, Fig.20, Fig.21, Fig.22) coupled to the wrapper and the liner; a first hinge bracket (102A/102B, Fig.21) positioned outwardly of the trim breaker; an encapsulation member (350, Fig.21) disposed rearwardly of the trim breaker (312 and 329, Fig.21, Fig.22) and defining an encapsulation cavity (inwardly recessed middle portion Fig.21 or holes at 351, Fig.21); and a first hinge support (360, Fig.21) having a first section (at 360) positioned along a second hinge support (390) and a second section (362, Fig.21) extending rearwardly from the first section, wherein 
With respect to claims 23 and 34, wherein the trim breaker (312 and 329) defines one or more trim breaker cavities (329A, Fig.20), the one or more trim breaker cavities (329A) positioned laterally inward from the encapsulation cavity (at 351, Fig.21, at 350 Fig.21).  
With respect to claim 24,  further comprising: a door (1, Fig.10) having a mounting block (4A) thereon; and a hinge pin (2A/2B) positioned between the first hinge bracket (102A) and the mounting block (4A).  
With respect to claims 25 and 30, wherein the first hinge support (360) is coupled to an inner surface of the second hinge support (390, at the U-shaped cavities at 351 in Fig.22).  
With respect to claim 27, further comprising: a second hinge bracket (102B) positioned on an opposing side of the temperature-controlled compartment, the second hinge bracket (102B) operably coupled with an externally positioned brace (4B).  
With respect to claim 21, alternatively, the trim breaker is (390), the first hinge bracket (102A/102B), encapsulation number (312 and 329) with encapsulation cavity (329A), first hinge support (350) having a first section (at 352, Fig.21) and second section (at 350, Fig.21), second hinge support (360). 
With respect to claim 22, wherein the trim breaker (390) defines an opening (two openings in figure 21) and the second hinge support (360) is positioned within the opening (Fig.21, Fig.22).  

With respect to claim 21, alternatively, the trim breaker is (360), the first hinge bracket (102A/102B), encapsulation number (312 and 329) with encapsulation cavity (329A), first hinge support (350) having a first section and second section, second hinge support (390). 
With respect to claim 26, wherein the first hinge bracket (102A) is positioned in a vertically intermediate position along the trim breaker (360).  
With respect to claim 21 and 29, alternatively, the trim breaker is (312, Fig.18), the first hinge bracket (102A/102B), encapsulation number (314) with encapsulation cavity (holes on 314, Fig.18), first hinge support (305) having a first section (front section) and second section (rear section, Fig.18), second hinge support (360). 
With respect to claim 27, further comprising a second hinge bracket (102B when first hinge bracket is 102A), positioned on an opposing side of the temperature-controlled compartment, the second hinge bracket (102B) operably coupled with an externally positioned brace (other 305). 
With respect to claim 28, wherein the brace (305 at 102B) is fixed to a plate (314 of 102B) , the plate (314) extending laterally across an exterior portion of the wrapper (320, Fig.19).
With respect to claim 30, wherein the first hinge support (305, Fig.18) is operably coupled to the second hinge support (360) on an inner surface of the second hinge 
With respect to claim 35, Kai shows a cabinet structure, comprising: a wrapper (321, 322, 323, 324, Fig.20) spaced apart from a liner (330); a trim breaker (312 and 329) coupled to the wrapper and the liner, wherein an insulation cavity (at 310, Fig.22) is defined between the wrapper, the liner, and the trim breaker; and a hinge bracket (102A) having at least one fastener (at 310, Fig.21/ at 351, Fig.22/23) inserted therethrough (Fig.21), the fastener positioned externally from the insulation cavity (Fig.22/23).  
With respect to claim 36, Kai further shows a first hinge support (360, Fig.21) positioned laterally outward of a second hinge support (390), the first and second hinge supports each coupled with the hinge bracket (102A) proximate the trim breaker. 
With respect to claim 37, wherein the hinge bracket (102A/102B) is operably coupled with a brace (360), the brace (360) extending forwardly of a portion of the wrapper (Fig.22).  
With respect to claim 38, alternatively, the trim breaker is 350, the brace is 360,  wherein the brace (360) is operably coupled with a plate (329, Fig.22), the plate (329) extending laterally along a top or bottom portion of the wrapper (Fig.20).  
With respect to claim 39, the brace is (360) wherein the brace defines a base surface (grooved surface that accepts fasteners 310, Fig.21), two opposing side surfaces (opposite sides of the grooved portion) and a front surface (bottom/top surface of the grooved portion), the two opposing side surfaces and front surface extending perpendicularly from the base surface (Fig.21, Fig.22).  Alternatively, the brace is 390, 
With respect to claim 40, wherein the first and second hinge supports (360, 390) include a common fastener (351, Fig.22) extending therethrough.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HIWOT E TEFERA/Examiner, Art Unit 3637